UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended February 28, 2013 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to BERKSHIRE HOMES, INC. (Exact name of registrant as specified in its charter) Nevada 333-171423 68-0680858 (State or Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 2375 East Camelback Road, Suite 600 Phoenix, AZ 85016 (Address of principal executive offices) (602) 387-5393 (Registrant’s telephone number, including area code) (Former Name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of ‘‘accelerated filer and large accelerated filer’’ in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 4,510,000 shares of common stock with par value of $0.0001 outstanding as of April 12, 2013. PART I.FINANCIAL INFORMATION Item 1.Financial Statements Balance Sheets as of February 28, 2013 (Unaudited) and November 30, 2012 3 Statements of Operations for the three months ended February 28, 2013 and February 29, 2012 and for the period from inception (June 2, 2010) to February 28, 2013 (Unaudited) 4 Statements of Cash Flows for the three months ended February 28, 2013 and February 29, 2012 and for the period from inception (June 2, 2010) to February 28, 2013 (Unaudited) 5 Notes to the Financial Statements (Unaudited) 6 2 BERKSHIRE HOMES, INC. (Formerly Indigo International, Corp.) (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS February 28, November 30, (Unaudited) ASSETS Current Assets Cash $ $
